        Case 1:21-cv-00263-AWI-SAB Document 7 Filed 04/06/21 Page 1 of 4



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   PAUL EDWARD DURAN,                              )   Case No.: 1:21-cv-00263-SAB (PC)
                                                     )
12                  Plaintiff,                       )   ORDER DIRECTING CLERK OF COURT TO
                                                     )   RANDOMLY ASSIGN A DISTRICT JUDGE TO
13          v.                                           THIS ACTION
                                                     )
14                                                   )   FINDINGS AND RECOMMENDATION
     DURAN, et al.,
                                                     )   RECOMMENDING DISMISSAL OF ACTION
15                                                   )   FOR FAILURE TO STATE A COGNIZABLE
                    Defendants.                      )   CLAIM FOR RELIEF
16                                                   )
                                                     )   (ECF No. 1)
17                                                   )
18          Plaintiff Paul Edward Duran is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s complaint, filed February 25, 2021.
21                                                       I.
22                                     SCREENING REQUIREMENT
23          The Court is required to screen complaints brought by prisoners seeking relief against a
24   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court
25   must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally “frivolous
26   or malicious,” that “fail[] to state a claim on which relief may be granted,” or that “seek[] monetary
27   relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see also 28
28   U.S.C. § 1915A(b).
                                                         1
           Case 1:21-cv-00263-AWI-SAB Document 7 Filed 04/06/21 Page 2 of 4



1            A complaint must contain “a short and plain statement of the claim showing that the pleader is

2    entitled to relief. . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

3    “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements, do

4    not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550

5    U.S. 544, 555 (2007)). Moreover, Plaintiff must demonstrate that each defendant personally participated

6    in the deprivation of Plaintiff’s rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).

7            Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings liberally

8    construed and to have any doubt resolved in their favor. Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th

9    Cir. 2012) (citations omitted). To survive screening, Plaintiff’s claims must be facially plausible, which

10   requires sufficient factual detail to allow the Court to reasonably infer that each named defendant is

11   liable for the misconduct alleged. Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service, 572 F.3d 962,

12   969 (9th Cir. 2009). The “sheer possibility that a defendant has acted unlawfully” is not sufficient, and

13   “facts that are ‘merely consistent with’ a defendant’s liability” falls short of satisfying the plausibility

14   standard. Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.

15                                                       II.

16                                      COMPLAINT ALLEGATIONS

17           The Court accepts Plaintiff's allegations in the complaint as true only for the purpose of the sua

18   sponte screening requirement under 28 U.S.C. § 1915.

19           On March 5, 2019, officer Muniz broke Plaintiff’s 15-inch television during a cell search.

20   Plaintiff immediately filed a CDCR Form 22 request and sergeant Duran conducted an investigation

21   regarding the incident. The television and a headphones were confiscated.

22           On March 22, 2019, sergeant Duran called Plaintiff to his office and gave Plaintiff a 13-inch

23   television as a replacement. Plaintiff asked Duran about his headphones and he said he didn’t know

24   what happened to them.

25           On April 3, 2019, Plaintiff filed an inmate grievance contending that he was not provided a

26   replacement television worth the same value as his damaged television and he was not given

27   replacement headphones.

28   ///

                                                          2
         Case 1:21-cv-00263-AWI-SAB Document 7 Filed 04/06/21 Page 3 of 4



1           In July 2019, Plaintiff received the first level response to his grievance and he discovered that

2    sergeant Duran fabricated and forged a CDCR claim release form with Plaintiff’s signature stating that

3    Plaintiff accepted the 13-inch television as just compensation for his 15-inch television. Sergeant

4    Duran also fabricated and forged the cell search slip with officer Muniz. The 13-inch television has

5    since stopped working.

6                                                       III.

7                                                 DISCUSSION

8           A.      Property Rights

9           Plaintiff alleges that his television was damaged by Defendant Muniz during a cell search and

10   he was not provided a replacement headphones or a television worth the same value as his damaged

11   television. Whether the cause of the property loss or damage was intentional and unauthorized or

12   negligent, Due Process is satisfied if there is a meaningful postdeprivation remedy available to

13   Plaintiff. Hudson v. Palmer, 468 U.S. 517, 533 (1984). Plaintiff has an adequate postdeprivation

14   remedy available under California law. Barnett v. Centoni, 31 F.3d 813, 816–17 (9th Cir.1994) (citing

15   Cal. Gov't Code §§ 810–895). To the extent Plaintiff challenges the unauthorized or negligent taking

16   of his personal property in contravention of a statute or regulation authorizing it, California law

17   provides him with an adequate state post-deprivation remedy, and his substantive and procedural due

18   process claims challenging the loss of his property are not cognizable in a § 1983 action. Thus,

19   Plaintiff cannot obtain relief under § 1983 based on his allegation that officer Muniz lost and/or

20   damaged his property. Accordingly, Plaintiff fails to state a cognizable claim for relief.

21          B.      Leave to Amend

22          A pro se litigant is entitled to receive notice of the deficiencies in the complaint and an

23   opportunity to amend before dismissal with prejudice is appropriate, unless the deficiencies cannot be

24   cured by amendment. See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.2000) (en banc ).

25          Plaintiff's allegations involve an allegedly negligent or intentional failure to inventory his

26   personal property, which resulted in its unauthorized deprivation. Because such a claim is not

27   cognizable under section 1983, leave to amend would be futile and shall be denied. Akhtar v. Mesa,

28

                                                         3
         Case 1:21-cv-00263-AWI-SAB Document 7 Filed 04/06/21 Page 4 of 4



1    698 F.3d 1202, 1212-13 (9th Cir. 2012) (leave to amend would be futile and need not be granted as the

2    defects in his pleading are not capable of being cured through amendment.)

3                                                         IV.

4                                 CONCLUSION AND RECOMMENDATION

5             For the reasons stated above, Plaintiff fails to state a cognizable claim for relief and leave to

6    amend would be futile.

7             Accordingly, it is HEREBY ORDERED that the Clerk of Court shall randomly assign a

8    District Judge to this action.

9             Further, it is HEREBY RECOMMENDED that the instant action be dismissed for failure to

10   state a cognizable claim for relief.

11            This Findings and Recommendation will be submitted to the United States District Judge

12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)

13   days after being served with this Findings and Recommendation, Plaintiff may file written objections

14   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

15   Recommendation.” Plaintiff is advised that failure to file objections within the specified time may

16   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

17   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

18
19   IT IS SO ORDERED.

20   Dated:     April 6, 2021
21                                                        UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28

                                                           4
